DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 11/07/2019. In virtue of this communication, claims 1 – 18 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1’ in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the “1” in par. 0040 and also at the top line on p. 16; “21” in par. 0045 and line 6 on p. 16; “68” in par. 0050 and 0064; “55” in line 12 on p. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Applicant is reminded of the proper language and format for an abstract of the disclosure.
generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim states “on-the basis”, it should state “on the basis”.
Claim 14 is objected to because of the following informalities:  the claim states “the a second communication device”, it is not clear if it is “the” or “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the availability" twice in lines 3 and 5 and “the gateway”.  There is insufficient antecedent basis for each of these limitations in the claim.
Claims 10/8/7/(1-6) recite the limitation "the first communication device" in line 4.  There is insufficient antecedent basis for this limitation in the claims.
Claims 11/8/7/(1-6) recite the limitation "the computing unit" in line 6.  There is insufficient antecedent basis for this limitation in the claims.
Claims 13/8/7/(1-6) recite the limitation "the communication device".  There is insufficient antecedent basis for this limitation in the claims.
Claims 18/9/8/7/(1-6) recite the limitation "the gateway device".  There is insufficient antecedent basis for this limitation in the claims.
Claims 7/4, 8/7/4, 9/8/7/4, 18/9/8/7/4, 11/8/7/4, 13/8/7/4, 14 and 15 are also rejected as being dependent from the rejected base claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 7/1, 7/2, 7/3, 7/6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140330453 (Nakagawa).
Regarding claims 1 and 12, Nakagawa teaches “Method for controlling at least one air-conditioning device (FIG 1 and paragraph 0053: air-conditioning device 180) of a vehicle (vehicle 100 in FIG 1), comprising the steps of:
querying first status data from a first bus which is connected to the at least one air-conditioning device (the portion of CAN bus shown in FIG 1 which extends from the connection of DCM 150 to the right side and connects to the air-conditioning ECU 110a is mapped to “a first bus”. See paragraph 0052), via a radio interface (paragraph 0068: The user operates a start button displayed on the pre-air-conditioning screen of the mobile terminal. In Step S11, the mobile terminal 300 transmits a pre-air-conditioning start request. Paragraph 0069: When receiving the start command, the DCM 150 transmits an air-conditioning start command to the air-conditioning ECU 110a in Step S13. After starting, the air-conditioning ECU 110a transmits a start completion report to the DCM 150. In Step S14, the DCM 150 transmits the start completion report which is received by the mobile terminal 300 in Step S16 and is displayed indicating that the pre-air-conditioning has been started on a display screen of the 304. Also see FIG 5 with corresponding description. This is all done through the external communication interface 151 (“a radio interface”) in FIG 1. Therefore, the report that the pre-air-conditioning has been started represents “first status data from a first bus”, and since it is generated by the request from the mobile device to start pre-air-conditioning, it  represents at least implicit “query”. Additionally, paragraph 0087: the DCM 150 acquires information necessary for the state notification from the air-conditioning ECU 110a which is subsequently presented on the screen of the mobile device shown in FIG 5. FIG 5 and paragraphs 0088 – 0089 show displaying of the room temperature read from the interior temperature sensor 182 which is also acquired through the CAN bus. Paragraphs 0141, 0142 and 0158 disclose direct communication between the mobile terminal and the DCM 150 and transmission of requests for information by the mobile terminal directly to DCM 150 and responses. Summarizing, “first status data” is mapped to both a) whether the air-conditioning has started, and b) internal temperature in the vehicle);
querying second status data from a second bus, which is connected to at least one actuator and/or sensor (there is no requirement in the claim language for the “second bus” be any different from the “first bus”. The portion of CAN bus shown in FIG 1 which extends from the connection of DCM 150 to the left side and connects to the charging ECU 110b and state of charge (SOC) detector 172 (see paragraph 0055) is mapped to “a second bus”.), via the radio interface (paragraph 0074: the DCM 150 reads a remaining level X of the battery 170 through the CAN communication line 120 using SOC detector 172 (“sensor”). Paragraph 0141: the mobile terminal 300 transmits a request command (“query”) for information indicating the vehicle state to the DCM 150 in predetermined cycles. The DCM 150 acquires the vehicle-state information from the air-conditioning ECU 110a, the charging ECU 110b (“second status data from a second bus”), and the navigation device 140 and then transmits the acquired vehicle-state information to the mobile terminal 300 in accordance with the request command. This is all done through the external communication interface 151 (“the radio interface”) in FIG 1. Summarizing, “second status data” is mapped to the remaining charge level of the battery);
displaying the first and second status data on a display (FIG 5 with corresponding description in paragraphs 0088 – 0089: displaying room temperature and virtual buttons B1 and B2 representing “the first status data” (indeed, with respect to buttons B1 and B2, they state “STOP” and “CONTINUE” which means that the air-conditioning is started and operating, otherwise, they would not display these options), and displaying remaining charge level of the battery representing “the second status data”.);
receiving at least one user input (paragraphs 0095 and 0105: the user selects whether to stop or continue operating the air-conditioning);
processing the user input (implicit);
creating a control command on the basis of the user input and using at least one data element of the first and/or second status data (paragraphs 0095 and 0105: the user selects whether to stop or continue operating the air-conditioning system, which can only be done when the report that the air-conditioning has started has been received (representing “at least one data element of the first … status data”). In other words, if the report has not been received or the air-conditioning system has not previously started, there would be no such selections as “STOP” and “CONTINUE” and the command to stop the air-conditioning would not be created. However, since these options are present and command to stop the air-conditioning is created, it is thus “using at least one data element of the first … status data”);
(paragraph 0095: in Step S36, the mobile terminal 300 transmits the selection information indicating the contents of selection to the server 210. The transmission of the command is performed through the external communication interface 151 (“the radio interface”) in FIG 1).”
Regarding claim 2, Nakagawa teaches “wherein a value is calculated on the basis of at least one data element of the first status data and at least one data element of the second status data and is displayed (FIG 6 at the top of the display shows the notification “REMAINING BATTERY LEVEL IS DECREASING. YOU CAN STOP REMOTE AIR-CONDITIONING FOR ELECTRICITY SAVINGS”. This represents “a value” since all information is processed in binary format and the notification represents certain number of binary words together comprising “a value” which is calculated on the basis of the temperature (“at least one data element of the first status data”) and the remaining charge level of the battery (“at least one data element of the second status data”). Indeed, the reason for the notification is that the battery level has dropped significantly but the room temperature has not reached the set value. Thus, the message is a result of these two factors. 
Additionally or alternatively, the “indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase  ‘comprising.’”  KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That ‘a’ or ‘an’ can mean ‘one or more’ is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must ‘evince[ ] a clear intent’ to limit ‘a’ or ‘an’ to ‘one.’ Id” Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338, 1342-43 (Fed. Cir. 2008) (citations omitted). As was explained in the rejection of claim 1 above, “the first status data” was mapped to internal temperature in the vehicle, and “the second status data” was mapped to the remaining charge level of the battery of the vehicle. In view of this, see FIG 5 which shows room temperature 25° and the remaining battery level at 80%. Both of these values represent “a value is calculated on the basis of at least one data element of the first status data and at least one data element of the second status data” which is also displayed.).”
Regarding claim 3, Nakagawa teaches “wherein at least some status data are indirectly queried via a gateway device (all data flow in Nakagawa is through DCM 150. Therefore, claimed “a gateway device” may be mapped to the combination of DCM 150 and near field communications 160 which can be a Bluetooth device (see paragraphs 0058 and 0060)).”
Regarding claim 6, Nakagawa teaches “further comprising: querying and displaying a state of charge of a battery of a vehicle (for explanation please see the rejection of claim 1 above. Indeed, the displayed battery charge is shown in FIG 5 which is thus “queried”); and/or querying and displaying a tank filling level of the vehicle (paragraph 0157: a notification of information regarding a fuel amount may be made in place of the notification of the information regarding the remaining battery level.).”
Regarding claims 7/1, 7/2, 7/3, 7/6, Nakagawa teaches “mobile terminal (mobile terminal 300 in FIG 1) comprising: at least one computing device (paragraph 0060: a main control section 306 including a microcomputer responsible for communication control and the execution of various applications); at least one storage device containing instructions (paragraph 0060: a non-volatile memory 307 for storing application programs and various types of data.), wherein the instructions implement the method according to one of the preceding claims when they are executed on the at least one computing device (paragraph 0141 – 0142 and 0158: the communication between the mobile terminal 300 and the DCM 150 may be direct which means that all steps of the method claimed by claim 1 are performed by the mobile device); at least one radio communication device (external communication 301 and near-field communication 302 in FIG 1) for querying the first and/or second status data and/or for transmitting the control command (paragraph 0095: in Step S36, the mobile terminal 300 transmits the selection information indicating the contents of selection to the server 210. Paragraphs 0141, 0142 and 0158 disclose direct communication between the mobile terminal and the DCM 150 and transmission of requests for information by the mobile terminal directly to DCM 150 and responses.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8/7/1, 8/7/2, 8/7/3, 8/7/6, 9/8/7/1, 9/8/7/2, 9/8/7/3, 9/8/7/6, 13/8/7/1, 13/8/7/2, 13/8/7/3, 13/8/7/6, 16, 18/9/8/7/1, 18/9/8/7/2, 18/9/8/7/3 and 18/9/8/7/6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa).
Regarding claims 8/7/1, 8/7/2, 8/7/3 and 8/7/6, Nakagawa teaches “System (shown in FIG 1) comprising: a mobile terminal according to claim 7 (mobile terminal 300 in FIG 1); a gateway device (“a gateway device” may be mapped to the combination of DCM 150 and near field communications 160 which can be a Bluetooth device (see paragraphs 0058 and 0060)) which comprises at least one communication device (external communication unit 151 within the DCM 150 as well as near-field communication 160)…” “…for wireless communication, wherein the communication device is designed to communicate with the mobile terminal (each of external communication unit 151 within the DCM 150 and near-field communication 160 are for communication with the mobile terminal 300 either directly through Bluetooth (see paragraphs 0058 and 0060) or indirectly through communication line network 400, as shown in FIG 1).”

However, the examiner takes an official notice that communication transceivers assembled on a PC board or as a module with a connector that directly plugs in to another component of a device were well known in the art at the effective filing date of the application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art communication transceivers of a plug-in type in the device of Nakagawa simply as design choice with predictable results. The results being the capability of easy upgrade or change communication band or protocol by simply removing one transceiver and plugging in another transceiver. The results also being the capability of easy troubleshooting by simply replacing the transceiver without the necessity of replacing the entire device, which would be required when the transceiver is integral with the rest of the device.
Regarding claims 9/8/7/1, 9/8/7/2, 9/8/7/3 and 9/8/7/6, Nakagawa teaches or fairly suggests “wherein the gateway device comprises a first communication device for receiving first status data from the first bus and/or a second communication device for receiving second status data from the second bus (although not explicitly disclosed specifically as “a first communication device” or “a second communication device”, the DCM 150 communicates with and gets status information from the ECU 110a and b through the first and second buses. Therefore, some form of “a first communication device” or “a second communication device” is necessarily present in “the gateway device” DCM 150, which could simply be a connector. For example, paragraph 0069: the DCM 150 starts the CAN communication system; paragraph 0057: The DCM 150 includes a main control section 152 for acquiring control information by data communication to/from the vehicle ECUs 110 through the CAN communication line 120 and for outputting a command to the ECUs 110. The DCM 150 includes an input/output interface).”
Regarding claims 13/8/7/1, 13/8/7/2, 13/8/7/3 and 13/8/7/6, Nakagawa teaches or fairly suggests “wherein the communication device is designed to communicate with the mobile terminal by Bluetooth communications (paragraph 0058: A near-field communication control device 160 as a communication interface for near-field wireless communication to/from the mobile terminal 300 is also connected to the CAN communication line 120. The Bluetooth is used as a communication method of the near-field communication control device 160.).”
Regarding claim 16, Nakagawa teaches or fairly suggests “…the second bus is a vehicle bus (paragraph 0052: a controller area network (CAN) communication line 120 of a CAN communication system, and can transmit and receive various types of signals through the CAN communication line 120. As was mapped in the rejection of claim 1 above, the portion of CAN bus shown in FIG 1 which extends from the connection of DCM 150 to the left side and connects to the charging ECU 110b and state of charge (SOC) detector 172 (see paragraph 0055) is mapped to “a second bus” and may also be stated as “a vehicle bus” since it is merely a name.).”

However, as was mapped in the rejection of claim 1 above, the portion of CAN bus shown in FIG 1 which extends from the connection of DCM 150 to the right side and connect to the air-conditioning ECU 110a is mapped to “a first bus”. Further, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that because it connects to the air-conditioning unit, it may be called “an air-conditioning bus” simply as naming convention without changing anything in its operation.
Regarding claims 18/9/8/7/1, 18/9/8/7/2, 18/9/8/7/3 and 18/9/8/7/6, Nakagawa teaches or fairly suggests “wherein the first status data comprises air-conditioning data (as was explained in the rejection of claim 1 above, “first status data” is mapped to both a) whether the air-conditioning has started, and b) internal temperature in the vehicle. Either one represents “air-conditioning data”) and the second status data comprises vehicle data (as was explained in the rejection of claim 1 above, “second status data” is mapped to the remaining charge level of the battery representing “vehicle data”).”

Claims 4, 7/4, 8/7/4, 9/8/7/4, 13/8/7/4 and 18/9/8/7/4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) as applied to claim 1 above, and further in view of US 20160267780 (Talanjeri).
Regarding claim 4, Nakagawa does not teach “further comprising: checking the availability of a number of communication channels to a/the gateway device of the 
Talanjeri teaches “checking the availability of a number of communication channels to a/the gateway device (see claim 17 which presents an essence of the method of establishing a communication link between a control panel of a monitoring system and a mobile device including an application configured to remotely control the monitoring system. Determining which communication channels are available to establish a communication link)”; “selecting a communication channel on-the basis of the availability and a priority list (selecting the available communication channel having a highest priority in the predefined hierarchy)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Talanjeri method of selecting a communication channel, in the system of Nakagawa. Doing so would have allowed the system to dynamically selects a communication channel to establish a communication link (see Talanjeri, abstract) without the user having to do a thing (see Talanjeri, paragraph 0029).

Regarding claims 7/4, 8/7/4, 9/8/7/4, 13/8/7/4 and 18/9/8/7/4, these claims are rejected because of the same reasons as set forth in the rejection of similar claims in sections 14 and 17 above.

Claims 5, 10/8/7/1, 10/8/7/2, 10/8/7/3, 10/8/7/5, 10/8/7/6, 14/10/8/7/1, 14/10/8/7/2, 14/10/8/7/3, 14/10/8/7/5, 14/10/8/7/6, 15/14/10/8/7/1, 15/14/10/8/7/2, 15/14/10/8/7/3, 15/14/10/8/7/5, 15/14/10/8/7/6, 7/5, 8/7/5, 9/8/7/5, 13/8/7/5, 18/9/8/7/5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) as applied to claims 1 and 8/7/1, 8/7/2, 8/7/3 and 8/7/6 above, and further in view of US 20170326944 (Carlesimo).
Regarding claim 5, Nakagawa does not teach “further comprising reading a user profile from a storage device of a mobile terminal; processing data from the user profile; generating at least one control command on the basis of the data from the user profile; transmitting the control command to the air-conditioning device and/or a component of the vehicle.”
Carlesimo also teaches communication between the vehicle and mobile device to operate heating or cooling a vehicle (see abstract). The method itself is described in FIG 3 with corresponding description. Thus, Carlesimo teaches “reading a user profile from a storage device of a mobile terminal (Paragraph 0094 – 0096: upon launching the application 15 on the mobile device, preset climate control modes 72 are displayed on the view 18′ (e.g., on display 19) in the form of a list (shown as 1-5 in FIG. 3) that may be scrolled through. Each of these preset climate control modes correspond to individual “user profile” which is read “from a storage device of a mobile terminal”); processing data from the user profile (paragraph 0098: Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which may be part of the mobile communications device 14). The controller 20 identifies the user input data 76, e.g., in a list of sets of user input data and identifies the preset climate control mode associated with that user input data 76. The preset climate control mode associated with that user input data 76 is the selected preset climate control mode 72); generating at least one control command on the basis of the data from the user profile (paragraphs 0098 – 0100: identifying and retrieving preset climate control mode 72); transmitting the control command to the air-conditioning device and/or a component of the vehicle (paragraph 0100: Once the selected preset climate control mode 72 (“the control command”) is identified, the controller 20 transmits the selected preset climate control mode 72 to the VCP 26 in the vehicle. This transmission indicates to the VCP 26 that the vehicle 12 should be remotely started and that the preset climate control mode 72, having been identified by the controller 20 as being associated with the user input data 76, should be implemented in the vehicle 12. The transmission of the selected preset climate control mode 72 to the VCP 26 is shown at reference numeral 108 in FIG 3.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Carlesimo method of utilizing preset climate control modes (“user profiles”) to control the air-conditioning system in the vehicle, in the system of Nakagawa. Doing so would have provided the user more convenience by simply selecting preset operating conditions for the air-conditioning device in the vehicle rather than entering these conditions from scratch every time the user wishes to use the vehicle.
Regarding claims 10/8/7/1, 10/8/7/2, 10/8/7/3, 10/8/7/5 and 10/8/7/6, Nakagawa teaches or fairly suggests “wherein the gateway device comprises: a/the first (paragraph 0058: A near-field communication control device 160 as a communication interface for near-field wireless communication to/from the mobile terminal 300 is also connected to the CAN communication line 120. Although the Bluetooth is used as a communication method of the near-field communication control device 160, other near-field wireless communication methods such as Wi-Fi may be adopted.); and a second communication device (paragraph 0057: The DCM 150 includes an external communication control section 151 for data communication through the communication line network 400.)…”
Nakagawa does not disclose that the long-range communication control section 151 is “for communicating with the mobile terminal via a cellular network”.
Carlesimo also teaches communication between the vehicle and mobile device (see FIG 1 with corresponding description). Paragraph 0011: in FIG. 1, each component 12, 14, 22 is capable of communicating with one or more of the other components 12, 14, 22 using … a wireless carrier/communication system 24. In other words, Carlesimo teaches communication between the mobile terminal 14 and the vehicle 12 through the wireless communication system 24 which can be a cellular radio environment (paragraph 0016).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Carlesimo capability of communication between the mobile phone and the vehicle using cellular radio environment, in the system of Nakagawa. Doing so would have expanded the capability 
Regarding claims 14/10/8/7/1, 14/10/8/7/2, 14/10/8/7/3, 14/10/8/7/5 and 14/10/8/7/6, although Nakagawa teaches “the first communication device” and “the a second communication device” (mapped, respectively, to a near-field communication control device 160 as a communication interface for near-field wireless communication to/from the mobile terminal 300 using Bluetooth or Wi-Fi; and an external communication control section 151 within the DSM 150 for data communication through the communication line network 400, as was explained in the rejection of claim 10 above), Nakagawa does not disclose them as each being “plug-in communication device”.
However, the examiner takes an official notice that communication transceivers assembled on a PC board or as a module with a connector that directly plugs in to another component of a device were well known in the art at the effective filing date of the application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art communication transceivers of a plug-in type in the device of Nakagawa simply as design choice with predictable results. The results being the capability of easy upgrade or change communication band or protocol by simply removing one transceiver and plugging in another transceiver. The results also being the capability of easy troubleshooting by simply replacing the transceiver without the necessity of replacing the entire device, which would be required when the transceiver is integral with the rest of the device.
Regarding claims 15/14/10/8/7/1, 15/14/10/8/7/2, 15/14/10/8/7/3, 15/14/10/8/7/5, and 15/14/10/8/7/6, Nakagawa alone or in combination with Carlesimo teaches or fairly suggests “wherein the second communication device is a GSM module (Nakagawa, FIG 1 and paragraph 0057: GPS unit 153) or a UMTS module (Carlesimo, paragraph 0016: the architecture of the wireless carrier/communication system 24 may be GSM, CDMA2000, UMTS, LTE…).”
Regarding claim 17, Nakagawa teaches or fairly suggests “wherein transmitting the control command to the air-conditioning device and/or a component of the vehicle is performed using a/the gateway device (all communication between the mobile terminal and the vehicle in Nakagawa is through the DCM 150 which corresponds to “a/the gateway device”).”
Regarding claims 7/5, 8/7/5, 9/8/7/5, 13/8/7/5 and 18/9/8/7/5, these claims are rejected because of the same reasons as set forth in the rejection of similar claims in sections 14 and 17 above.

Claims 11/8/7/1, 11/8/7/2, 11/8/7/3 and 11/8/7/6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) as applied to claim 8 above, and further in view of US 20170063994 (Lei).
Regarding claims 11/8/7/1, 11/8/7/2, 11/8/7/3 and 11/8/7/6, Nakagawa teaches or fairly suggests “wherein the gateway device (DCM 150 in FIG 1) comprises: at least one computing device (paragraph 0057: a main control section 152); at least one storage device containing instructions (paragraph 0057: The DCM 150 includes a microcomputer as a principal part, and also includes a memory. The “instructions” are either implicitly being in the memory, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to store the instructions in the memory at least for operation of the microcomputer within the DSM 150, as it is commonly done in the industry)…”
Nakagawa does not disclose “wherein the instructions implement a web server when they are executed on the computing unit.”
Lei in FIG 1 and paragraphs 0026 and 0037 teaches an on-board web server 138 controllable by a web control application 136 of a mobile device 120, as part of the telematics control unit 116. The web server 138 may include various types of computing apparatus including a memory on which computer-executable instructions may be maintained, where the instructions may be executable by one or more processors of the computing device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Lei a Web server as part of the telematics control unit, in the DSM 150 of Nakagawa. Doing so would have provided additional features such as maintaining an access portal accessible to mobile devices over the communication network and provide a user interface to the mobile devices 120 allowing the mobile devices 120 to request telematics commands (see Lei, paragraph 0037) as well as performing authentication of the mobile device to ensure that the mobile devices have permission to access the provided user interface (see Lei, paragraph 0038).

Claim 11/8/7/5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) and US 20170326944 (Carlesimo) as applied to claim 8/7/5 above, and further in view of US 20170063994 (Lei).
Regarding claim 11/8/7/5, this claim is rejected because of the same reasons as set forth in the rejection of similar claim in section 20 above.

Claims 10/8/7/4, 14/10/8/7/4 and 15/14/10/8/7/4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) and US 20160267780 (Talanjeri) as applied to claim 8/7/4, above, and further in view of US 20170326944 (Carlesimo).
Regarding claims 10/8/7/4, 14/10/8/7/4 and 15/14/10/8/7/4, these claims are rejected because of the same reasons as set forth in the rejection of similar claims in section 19 above.

Claim 11/8/7/4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140330453 (Nakagawa) and US 20160267780 (Talanjeri) as applied to claim 8/7/4, and further in view of US 20170063994 (Lei).
Regarding claim 11/8/7/4, this claim is rejected because of the same reasons as set forth in the rejection of similar claim in section 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648